DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distal end curving mechanism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “bending joint driving portion” in claim 1, “wrist joint driving portion” in claim 1, “distal end curving mechanism” in claim 2, and “end effector driving portion” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities: typographical errors.
Line 16 of claim 1 should be amended as follows: “the hollow flexible shaft”.
Lines 20 and 21 of claim 1 should be amended as follows: “by a driving force”.
Line 8 of claim 4 should be amended as follows: “by a driving force”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “distal end curving mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US Pub. No. 2015/0032150) and Jeong et al. (US Pub. No. 2014/0094782). 
Regarding claim 1, Ishida discloses a surgical robot (10) comprising a robot main body including a hollow flexible shaft (84) having flexibility (84 is a hollow tube thus is relatively flexible or has relative flexibility in that it can be bent with sufficient force applied thereto), a hollow bending joint (34) including a proximal end continuous with a distal end of the flexible shaft (for example, see Figure 2), the bending joint (34) being bendable in a direction perpendicular to an axis of the bending joint (for example, see Figure 4B and paragraph 61), a wrist joint (30) continuous with a distal end of the bending joint (34) and rotatable around an axis of the wrist joint (for example, see Figure 5 and paragraph 85), an end effector (12) attached to the wrist joint (30), a hollow torque transmission tube (86, 82; the proximal end of 82 is attached to the distal end of 86 thus forming a hollow torque transmission tube; for example, see paragraph 88 and Figure 15) having flexibility (82, 86 has flexibility in that it can be rotated, advanced, and retracted; for example, see paragraphs 85, 88-89; also, paragraph 82 describes portion 82 being flexible), inserted through the flexible shaft (portion 86 is inserted through 84) and the bending joint (portion 82 is inserted through 34), and including a distal end attached to the wrist joint (for example, see Figure 5 and paragraph 85), and a bending joint operating cable (72/68) inserted through the flexible shaft and including a distal end (68) attached to the bending joint (for example, see Figures 4A-4B and paragraph 77), the bending joint (34) being configured to perform a bending operation by operating the bending joint operating cable (72/68) in an extending direction of the bending joint operating cable (for example, see Figure 4B wherein 72/68 is operated in an extended direction), a guide pipe (204; for example, see Figure 19) having flexibility (204 is a hollow pipe thus is relatively flexible or has relative flexibility in that it can be bent with sufficient force applied thereto), the [hollow] flexible shaft (84) being inserted through the guide pipe (for example, see Figure 1), and a robot main body driving mechanism including a bending joint driving portion (46; this element is interpreted under 112(f) as a servo motor, see [0075] of the instant specification, and equivalents thereof, wherein motor 46 is considered equivalent to a servo motor since it is a rotary motor; for example, see paragraph 67) configured to operate the bending joint operating cable (72/68) in the extending direction of the bending joint operating cable by [a] driving force of the bending joint driving portion (for example, see paragraph 79 and Figure 4B). 
Ishida fails to disclose a wrist joint driving portion configured to rotate a proximal end of the torque transmission tube (86, 82) by [a] driving force of the wrist joint driving portion as interpreted under 112(f) (a servo motor, see [0075] of the instant specification, and equivalents thereof). Instead, Ishida discloses a rotating handle (50) that is driven manually for rotating a proximal end of the torque transmission tube (for example, see paragraph 85). Jeong also discloses a surgical device comprising an end effector (100; for example, see Figure 1). Jeong teaches the device can be manually operated by handles (handling unit 110 comprising handles; for example, see Figure 1), wherein such manual components can be changed or modified to be driven by an electric motor (which is considered equivalent to a servo motor) included in a surgical robot so that the device can be controlled by an automatic or semi-automatic manipulation system rather than a user’s manual manipulation (for example, see paragraphs 74-77). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Ishida’s wrist joint driving portion as a motor as taught by Jeong. Doing so would enable automatic or semi-automatic manipulation of the wrist joint.
Regarding claim 3, Ishida as modified discloses the rigidity of the guide pipe (204) in a bending direction is higher than rigidity of the flexible shaft in the bending direction (in that 204 is configured to remain straight as the flexible shaft is configured to bend; for example, see also Figure 19).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. and Jeong et al. as applied to claim 1 above, and further in view of Cunningham et al. (2011/0213361)
Ishida as modified by Jeong discloses the claimed invention except for the robot main body includes an end effector operating cable inserted through the torque transmission tube and including a distal end attached to the end effector, the end effector is configured to be operated by operating the end effector operating cable in an extending direction of the end effector operating cable, and the robot main body driving mechanism includes an end effector driving portion (this element is interpreted under 112(f) as a servo motor, see [0075] of the instant specification, and equivalents thereof) 23configured to operate the end effector operating cable in the extending direction of the end effector operating cable by driving force of the end effector driving portion. 
Cunningham also discloses a surgical device comprising an end effector (jaws 30, 32) that move between an open and closed configuration. Cunningham teaches an end effector operating cable (70) including a distal end attached to the end effector, the end effector is configured to be operated by operating the end effector operating cable in an extending direction of the end effector operating cable (for example, see paragraph 35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Ishida’s end effector operator with Cunningham’s end effector operating cable which would be inserted through Ishida’s torque transmission tube such that the distal end is attached to the end effector as taught by Cunningham, the end effector configured to be operated by the end effector operating cable in an extending direction of the end effector operating cable as also taught by Cunningham. The substitution would have yielded predictable results, namely, provided Ishida with a well-known means for opening and closing the jaws of the end effector. 
Ishida as modified by Cunningham fails to disclose an end effector driving portion 23configured to operate the end effector operating cable in the extending direction of the end effector operating cable by [a] driving force of the end effector driving portion as interpreted under 112(f) (a servo motor, see [0075] of the instant specification, and equivalents thereof). Instead, Ishida as modified by Cunningham teaches a movable handle (46) for operating the end effector operating cable manually in the extending direction of the end effector operating cable by a driving force of the handle (see Cunningham’s Figure 1 and paragraph 35). However, Jeong further teaches an electric motor (which is considered equivalent to a servo motor) included in a surgical robot can be used control the opening and closing of the end effector by directly pulling the opening/closing wires (for example, see paragraph 76). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have changed or modified Ishida as modified by Cunningham’s end effector operating cable such that it can also be operated by an electric motor as taught by Jeong, and further provide Ishida as modified by Cunningham’s end effector driving portion as a motor as taught by Jeong. Doing so would also enable automatic or semi-automatic manipulation of the end effector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:00 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 31, 2022